Title: Subscription to Support a Clergyman in Charlottesville, [February 1777]
From: Unknown
To: 



[February 1777]

Whereas by a late act of General assembly freedom of Religious opinion and worship is restored to all, and it is left to the members of each religious society to employ such teachers as they think fit for their own spiritual comfort and instruction, and to maintain the same by their free and voluntary contributions: We the subscribers, professing the most Catholic affection for other religious sectaries who happen to differ from us in points of conscience, yet desirous of encouraging and supporting the Calvinistical Reformed church, and of deriving to our selves, through the ministry of it’s teachers, the benefits of Gospel knolege and religious improvement; and at the same time of supporting those, who, having been at considerable expence in qualifying themselves by regular education for explaining the holy scriptures, have dedicated their time and labour to the service of the said church; and moreover approving highly the political conduct of the Revd. Charles Clay, who, early rejecting the tyrant and tyranny of Britain, proved his religion genuine by it’s harmony with the liberties of mankind, and, conforming his public prayers to the spirit and the injured rights of his country, ever addressed the God of battles for victory to our arms, while others impiously prayed that our enemies might vanquish and overcome us: do hereby oblige ourselves our heirs executors and administrators to pay to the said Charles Clay of Albemarle his executors or administrators the several sums affixed to our respective names on the 25th day of December next, and also to make the like annual paiment on the 25th. day of December in every year following until we shall withdraw the same or until the legislature shall make other provision for the support of the said Clergy. In Consideration  whereof we expect that the said Charles Clay shall perform divine service and preach a sermon in the town of Charlottesville on every 4th. Saturday till the end of the next session of general Assembly and after that on every 4th. Sunday or oftener if a regular rotation with the other churches which shall have put themselves under his cure will admit a more frequent attendance.
And we further mutually agree with each other that we will meet at Charlottesville on the 1st. day of March in the present year and on  in every year following so long as we continue our subscriptions and there make choice by ballot of three Wardens to collect our said subscriptions to take care of such books and vestments as shall be provided for the use of our church to call meetings of our Congregation when necessary and to transmit such other business relating to our said Congregation as we shall hereafter confide to them.

February. 1777.
Th: Jefferson, six pounds.
Philip Mazzei sixteen shillings & eight pence
Randolph Jefferson two pounds ten shillings
Nicholas Lewis three Pounds ten Shillings
Saml Taliaferro [Twenty?] Shillings
Hastings Marks Twenty Shillings
Peter Marks Twenty Five Shillings
Richard Gaines ten Shillings
Lewis Cradock ten Shillings
Edward Butler ten Shillings
Benjamin Calvert 10/.
Richard Moore 10/.
John […] 10-A S Bryan twenty shillings
Thos. Garth Fifteen Shillings
James Minor Twenty Shillings
William Tandy twenty shillings.
Jno Joüet £1.10.
Thomas Key 2.0.0
Richd. Anderson 2.0.0

